IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                   November 5, 2004 Session

    JENNIFER REBECCA SPURGEON v. KEVIN BROOKS SPURGEON

                      Appeal from the Chancery Court for Houston County
                           No. 6-105    Leonard W. Martin, Judge


                      No. M2004-00028-COA-R3-CV - Filed June 13, 2005


Wife appeals a trial court judgment finding that she is not entitled to rehabilitative alimony, back
child support, a portion of the husband’s “paid time off” accumulated during the marriage and
attorney fees. We reverse the trial judge’s ruling that the wife is not entitled to rehabilitative alimony
and remand the alimony issue to the trial judge to conduct a hearing to ascertain her need for
rehabilitation and the husband’s ability to pay. We affirm on all other issues.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                     Affirmed in Part, Reversed in Part and Remanded

FRANK G. CLEMENT , JR., J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., P.J.,
M.S., and HERSCHEL P. FRANKS, P.J., joined.

Clifford K. McGown, Jr., Waverly, Tennessee, for the appellant, Jennifer Rebecca Spurgeon.

Jennifer Davis Roberts, Dickson, Tennessee, for the appellee, Kevin Brooks Spurgeon.

                                               OPINION

        Kevin and Jennifer Spurgeon were married on June 22, 1991 and had two children during
the course of the marriage. Both parties graduated from high school and Mrs. Spurgeon began taking
college courses toward an education degree. Mrs. Spurgeon quit college after the first semester in
order to care for the parties’ nine-month-old baby. Throughout the course of the marriage, Mr.
Spurgeon was employed by Nissan while Mrs. Spurgeon’s primary role was to take care of their
children. Mrs. Spurgeon did, however, engage in some work outside the home including a daycare
center at the time of the separation. The parties separated in November of 2002 and the complaint
for divorce was filed by Mrs. Spurgeon on April 17, 2003. A pendente lite hearing was held in May
of 2003 and the final divorce decree was entered November 13, 2003.

        The issues presented are whether Mrs. Spurgeon should be awarded rehabilitative alimony,
retroactive child support, a portion of Mr. Spurgeon’s accumulated “paid time off” and attorney fees.
                                       STANDARD OF REVIEW

         The standard of review of a trial court’s findings of fact is de novo and we presume that the
findings of fact are correct unless the preponderance of the evidence is otherwise. Tenn. R. App. P.
13(d); Rawlings v. John Hancock Mut. Life Ins. Co., 78 S.W.3d 291, 296 (Tenn. Ct. App. 2001).
For the evidence to preponderate against a trial court’s finding of fact, it must support another
finding of fact with greater convincing effect. Walker v. Sidney Gilreath & Assocs., 40 S.W.3d 66,
71 (Tenn. Ct. App. 2000); The Realty Shop, Inc. v. R.R. Westminster Holding, Inc., 7 S.W.3d 581,
596 (Tenn. Ct. App. 1999). We also give great weight to a trial court’s determinations of credibility
of witnesses. Estate of Walton v. Young, 950 S.W.2d 956, 959 (Tenn. 1997); B & G Constr., Inc.
v. Polk, 37 S.W.3d 462, 465 (Tenn. Ct. App. 2000). Where the trial court does not make findings
of fact there is no presumption of correctness, in which event we may conduct our own independent
review of the record to determine where the preponderance of the evidence lies. Brooks v. Brooks,
992 S.W.2d 403, 405 (Tenn. 1999). Issues of law are reviewed de novo with no presumption of
correctness. Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

                                    REHABILITATIVE ALIMONY

       Tenn. Code Ann. § 36-5-101 expresses a clear preference for rehabilitative alimony awards
for economically disadvantaged spouses where rehabilitation is feasible. Tenn. Code Ann. § 36-5-
101(d)(1); Crabtree v. Crabtree, 16 S.W.3d 356, 358 (Tenn. 2000). The purpose of rehabilitative
alimony is to allow the disadvantaged spouse to acquire skills, training or education to enable him
or her to be self-sufficient. Burlew v. Burlew, 40 S.W.3d 465, 470 (Tenn. 2001); Anderton v.
Anderton, 988 S.W.2d 675, 682 (Tenn. Ct. App. 1998).

       Whether alimony is appropriate is dependent on the facts and circumstances of each case.
Sullivan v. Sullivan, 107 S.W.3d 507, 510 (Tenn. App. Ct. 2002). In making an award of alimony,
the court must balance several statutory factors. Tenn. Code Ann. § 36-5-101(d)(1). These factors
include, but are not limited to, the relative earning capacity, obligations, needs, and financial
resources of each party; the relative education and training of the parties; the ability and opportunity
of each party to secure education and training; and the need for further education and training. Id.

         Mrs. Spurgeon earns approximately $14,000 a year working at a day care center in
comparison to $60,000 a year he earns. Thus, she is economically disadvantaged in relation to Mr.
Spurgeon. She was only seventeen (17) years old when they married and they began a family soon
after their marriage. Mrs. Spurgeon was primarily responsible for the care of the children throughout
the marriage.

        She is currently working with children in a day care center and seeks to improve herself by
obtaining a degree in education which would provide employment opportunities for which she would
be compensated in an amount between $25,000 and $35,000 per year. The record establishes the fact
that Mrs. Spurgeon desires to and is capable of attending school, obtaining a degree and working as
a teacher. In light of these facts, we hold Mrs. Spurgeon’s desire to become a kindergarten teacher


                                                  -2-
allowing her to be more financially self-sufficient to be feasible. Therefore, we find she is a proper
candidate for rehabilitative alimony. See Crabtree, 16 S.W.3d at 360 (holding rehabilitative alimony
appropriate where the disadvantaged spouse can be economically rehabilitated.) Accordingly, we
reverse the judgment of the trial court to the extent Mrs. Spurgeon was denied rehabilitative alimony.

        Mr. Spurgeon’s ability to pay and Mrs. Spurgeon’s needs, which are essential elements when
determining alimony, have not been established. See Loria v. Loria, 952 S.W.2d 836, 838 (Tenn.
Ct. App. 1997) and Sullivan, 107 S.W.3d at 510. Moreover, the record does not contain sufficient
evidence for this court to make such determinations or to establish the period of time necessary for
Mrs. Spurgeon to become self-sufficient. Therefore, we remand the issue of alimony to the trial
court to ascertain her needs for rehabilitation and his ability to pay and for the trial court to set
rehabilitative alimony for an appropriate period of time.

                                         DIVISION OF ASSETS

         Mrs. Spurgeon contends that she is entitled to a portion of Mr. Spurgeon’s “paid time off”
accumulated during the marriage in addition to other marital assets she was awarded by the trial
court. The trial court made a division of assets following a full evidentiary hearing. An equitable
division of assets is to be based upon the evidence and relevant factors set forth in Tenn Code Ann.
§ 36-4-121(c). We presume the trial court considered those factors and made an equitable division
of marital assets. Jolly v. Jolly, 130 S.W.3d 783, 785-786 (Tenn. 2004). Mrs. Spurgeon, however,
requests that we second guess the trial court’s decision without providing an account of all the
marital property for our review, as required by Tenn. Ct. App. R. 7. See also Bean v. Bean, 40
S.W.3d 52, 54-55 (Tenn. Ct. App. 2000). In evaluating a trial court’s division of marital assets, we
must consider more than the isolated asset at issue. Watters v. Watters, 959 S.W.2d 585, 591 (Tenn.
Ct. App. 1997). Thus, this court would need the entire record concerning the distribution of marital
property to review the trial court’s division of assets. Id. Mrs. Spurgeon failed to provide that
information to this court. Therefore, we will not disturb the judgment of the trial court on this issue
and affirm the trial court’s division of marital assets.

                                        BACK CHILD SUPPORT

        Mrs. Spurgeon also contends that the trial court should have awarded back child support from
the time of separation to the date of the initial pendente lite hearing when temporary support was
fixed. Tenn. R. App. P. 24(c) requires that when there is no transcript, the appellant must prepare
a statement of the evidence and submit it to the trial court. In this case, there is no transcript of what
was presented at the pendente lite hearing. The burden was on Mrs. Spurgeon to produce a transcript
or statement of the proceedings. J.C. Bradford & Co. v. Martin Constr. Co., 576 S.W.2d 586, 587
(Tenn. 1979). She failed to satisfy this requirement and therefore there is no evidence to support her
contention that the trial judge erred. Accordingly, we affirm on the issue of child support.




                                                   -3-
                                          ATTORNEY FEES

        As her final issue, Mrs. Spurgeon contends that she should have been awarded her attorney
fees. The question of whether to award attorney fees is within the discretion of the trial court.
Eldridge v. Eldridge, 137 S.W.3d 1, 25 (Tenn. Ct. App. 2002). We will not disturb the trial court’s
decision on attorney fees unless there is an abuse of discretion. Id. Mrs. Spurgeon has failed to
provide sufficient evidence to support a finding of abuse of discretion by the trial court. Moreover,
she has failed to convince us that she is entitled to recover her attorney fees on appeal. Accordingly,
we affirm on the issue of attorney fees incurred in the trial court and deny her request for attorney
fees incurred on appeal.

                                          IN CONCLUSION

         The judgment of the trial court as to attorneys’ fees, back child support and the division of
assets is affirmed. The determination on rehabilitative alimony is reversed and remanded for further
proceedings consistent with this opinion. The costs of appeal are assessed against the parties
equally.




                                                       ___________________________________
                                                       FRANK G. CLEMENT, JR., JUDGE




                                                 -4-